DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0201650 (“Okazaki”).
Regarding claim 1, Okazaki discloses:
A wind turbine (title), comprising:
	an electrical installation (FIG 1) to transform wind energy into electrical energy (title, abstract), whereby the electrical installation produces waste heat (abstract); and
	a waste heat recovery system (60) to transform at least a part of the waste heat into electrical energy (abstract).
Regarding claim 2, Okazaki discloses the limitations as set forth in claim 1 and further discloses:
a cooling system (pars 0061-62) with a cooling circuit (FIG 1:40) to cool the electrical installation that produces waste heat (heat produced by the generator is absorbed by the heat medium and circulated away, thus cooling the generator; pars 0061-63), whereby the waste heat recovery system (60) is connected to the cooling circuit (via heat accumulator 50) of the wind turbine in a way that thermal energy is transferred from the cooling circuit to the waste heat recovery system (pars 0064-66).
Regarding claim 3, Okazaki discloses the limitations as set forth in claim 2 and further discloses:
wherein the waste heat recovery system comprises:
	a fluid circuit to transport the thermal energy (52), wherein the thermal energy of the cooling circuit of the wind turbine is transferred to a fluid in the fluid circuit of the waste heat recovery system (via heat accumulator 50);
	a turbine (61) to expand the fluid in the fluid circuit of the waste heat recovery system and to transform thermal energy of the fluid into rotational energy of the turbine (pars 0064-66); and
	a waste heat recovery generator (62) to transform the rotational energy of the turbine into electrical energy (pars 0064-66).
Regarding claim 13, Okazaki discloses the limitations as set forth in claim 2 and further discloses:
. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim(s) 4-9, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki in view of common knowledge.
Regarding claims 4-6, Okazaki discloses the limitations as set forth in claim 3 and further discloses that the system utilizes the Rankine cycle to convert waste heat into electrical power (abstract, pars 0061-66).  Okazaki further discloses that the fluid within the fluid circuit of the waste heat recovery system may be water (par 0063).
Okazaki does not explicitly disclose the Rankine cycle being an organic Rankine cycle.  It is well-known in the art that an organic Rankine cycle may be utilized to achieve the same or similar results to those of Okazaki.  The sole (apparent) difference between Okazaki and instant claims 4-6 is that the instant claims recite the organic Rankine cycle.  This is merely a difference in operational temperatures of the waste heat recovery system.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Because the instant claims differ only in temperature, Examiner finds that use of the organic Rankine cycle is a matter of optimization within the prior art conditions.  Okazaki teaches that various fluids may be utilized in either or both of the fluid circuits therein.  For example, if water is selected for the generator cooling circuit, the use of an organic fluid within the waste heat recovery circuit would be ideal to ensure that sufficient steam is generated to drive the turbine and generator.
Since Okazaki discloses the general conditions of the claims (i.e. a Rankine cycle), Examiner finds that optimization of the Rankine cycle to utilize organic fluids in all or part of the circuit is not patentably distinct over the prior art.
Regarding claim 7, Okazaki discloses the limitations as set forth in claim 6 and further discloses:
wherein the waste heat recovery system comprises an evaporator (50) to evaporate the fluid by the thermal energy transferred from the cooling circuit of the wind turbine (pars 0061-66).
Regarding claim 8, Okazaki discloses the limitations as set forth in claim 6 and further discloses:

Regarding claim 9, Okazaki discloses the limitations as set forth in claim 6 and further discloses:
wherein the waste heat recovery system comprises a pump to move the fluid in the fluid circuit of the waste heat recovery system (pump 72).
Regarding claim 14, Okazaki discloses the limitations as set forth in claim 1 and further discloses the wind turbine comprising a nacelle (see FIG 1), but does not explicitly disclose the waste heat recovery system also being located within the nacelle.  
Relocating the waste heat recovery system to or from the nacelle of the wind turbine amounts to rearrangement of parts.  Such a rearrangement would not have any impact on the operation of the system.  The courts have previously held that claims are not patentable where the claimed rearrangement of parts does not modify the operation of the device.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
As such, Examiner finds that claim 14 is not patentably distinct over Okazaki.
Regarding claim 15, Okazaki discloses the limitations as set forth in claim 14 but does not explicitly disclose the condenser transmitting thermal energy to “a cooler that is connected to an outside of the housing of the nacelle.”  
It is well-known in the art that external/environmental air may be utilized to cool components of a wind turbine.

	Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Okazaki to utilize a cooler exposed to environmental air and connected to the condenser to more quickly and efficiently condense the working fluid of the waste heat recovery fluid circuit.
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki as applied to claim 3 above, and further in view of U.S. Patent No. 9,869,272 (“Stuart”).
Regarding claim 10, Okazaki discloses the limitations as set forth in claim 3 but does not disclose the use of a “carbon transcritical power cycle.”
Stuart discloses a Rankine expander system that utilizes carbon dioxide as the working fluid in order to provide higher operational efficiencies (abstract).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Okazaki by utilizing a “carbon transcritical power cycle” in lieu of the standard Rankine cycle for the purposes of increasing the efficiency of the waste heat recovery system.
Regarding claims 11 and 12, Okazaki in view of Stuart (“the first combination”) discloses the limitations as set forth in claim 10, and Stuart further discloses:
wherein the waste heat recovery system comprises a first heat exchanger that connects the cooling circuit of the wind turbine and the fluid circuit of the waste heat recovery system to transfer thermal energy from the cooling system to the fluid circuit (FIG 1:3, “heater”); and

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/THOMAS K QUIGLEY/Examiner, Art Unit 2832   

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832